DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on December 28, 2021 has been fully considered. The amendment to instant claims 1 and 44 is acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.  Claims 1-17, 19-20, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claims 1 and 44 recite a composition consisting essentially of a first polymer component (a), a second polymer component (b), a tackifier (c), further stating that:
“…the only polyolefins in the composition have heat of fusion of 22.6 J/g or less or are the amorphous polyolefin (b)”.
Thus, by using preposition “or”, instant claims 1 and 44 recite that the composition may include only the amorphous polyolefin (b). However, the component (a) is cited as being present in the composition in amount of about 2%wt to about 50%wt. Therefore, it is not clear what components are actually present in the claimed composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.  Claims 1-17, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669), Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756).

7. Wang discloses a polyolefin-based hot melt adhesive composition comprising:
A) 5-50%wt, or 10-30%wt (col. 7, lines 5-6, as to instant claims 36-37)  of a semi-crystalline polyalpha-olefin having melting point greater than 60ºC, most preferably metallocene catalyzed polypropylene homopolymer (col. 7, lines 27-30; col. 5, lines 5-17; col. 7, lines 22-30, col. 8, lines 28-48, also as to instant claims 23);
B) 5-70%wt, preferably 15-55%wt (col. 8, lines 50-65, as to instant claims 38, 39)  of an amorphous polyolefin APAO, which maybe propylene-butene-1 copolymer (col. 5, lines 20-30, col. 9, lines 13-15, also as to instant claims 24-25, 41-42);
C) 5-65%wt, preferably 30-50%wt (col. 10, lines 15-16, also as to instant claims 2, 3) of a tackifier having Ring and Ball softening point of 10-160ºC, specifically aliphatic or cycloaliphatic olefins, polyterpenes, hydrogenated DCPD or aromatic-modified DCPD (col. 9, lines 33-67; col. 10, lines 15-33, as to instant claims 5-7);
D) 0-3%wt of a stabilizer, specifically hindered phenol (col. 11, lines 40-64, as to instant claims 14-15);
E) 0-10%wt of a plasticizer, specifically mineral oil having less than 30% of aromatic hydrocarbons (col. 10, lines 34-48, as to instant claims 8-10);
F) 0-50%wt of a wax, specifically a low molecular weight polyethylene having Mn of 500-6000 (col. 11, lines 4-30, as to instant claims 11-13);
instant claims 16, 17),
Wherein the composition has a viscosity of 2,000-50,000 cP (col. 4, lines 53-55). Specifically exemplified compositions are having viscosity of 12,550-16,100cP at 350F (177ºC) (Table 1).

8.  Thus, the semi-crystalline poly-alpha-olefin polymer, preferably polypropylene homopolymer,  component A) is having melting point of greater than 60ºC (col. 5, lines 4-7), e.g.  61ºC, i.e. less than melting point of 130ºC as required by instant claims 1 and 
44. 

9.  Though Wang does not explicitly recite said semi-crystalline poly-alpha-olefin component A) having heat of fusion of 22.6 J/g or less, 
i) as evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5%wt to 50%wt crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al);
ii) as evidenced by Datta et al,  the semicrystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).

10.  Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semicrystalline 

11.  Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Thus, the composition of Wang appears to include the semicrystalline polyolefin having melting point of above 60ºC and heat of fusion of as low as 10 J/g, and the amorphous polyolefin as the only polyolefins.

13.  The present claims 1 and 44 employ “consisting essentially of” claim language. “Consisting essentially of” claim language limits a claim to the recited ingredients and any ingredients which do not materially affect the novel and/or basic characteristics of the invention. See MPEP 2111.03. A “consisting essentially of” claim occupies a middle PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 USC 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
Wang is given at 177ºC, and not at 180ºC as claimed in instant invention, since viscosity of the polymer composition decreases with increase of temperature, and the viscosity of the composition of Wang is less than 20,000 mPas at 177ºC, therefore, at a temperature higher than 177ºC, such as 180ºC, the viscosity will be less than 20,000 mPas as well, and lower than 80,000 cP as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. As to instant claims 4, 40, 42, 43, the specifically exemplified compositions of Table 3 comprise 45%wt of a tackifier, 10%wt of plasticizer, 29.5%wt of APAO and 15%wt of a blend of ethylene-propylene rubber and the polyolefin (corresponding to the component A), the composition is having viscosity of 10,220 cP at 350F (Example 7). Therefore, the weight ratio of the total polymer to tackifier is  44.5 : 45=0.98 : 1, and the weight ratio of the semicrystalline propylene polymer to the APAO is 15 : 29.5, or about 1:2.

16. Though Wang does not explicitly recite the component A) metallocene catalyzed polypropylene homopolymer having melting point of higher than 60ºC further having 
1)  Thatcher et al discloses a hot melt adhesive composition ([Abstract, [0058])  comprising:
A) a combination of:
   i) a metallocene-catalyzed polypropylene homopolymer having a melting point of less than 100ºC and melt viscosity of less than 50,000 cP at 190ºC , such as L-MODU grade, specifically L-MODU S-400, S-600 and S-901([0027]); 
  ii) an amorphous homo- and copolymer produced by Ziegler-Natta catalyst, specifically amorphous polybutene and/or amorphous polypropylene copolymers commercially available REXtac E and RT series ([0031]-[0033]);
wherein the ratio of the metallocene catalyzed polypropylene polymer to the amorphous polymer is in the range of 1:10 to 1:1 ([0034], as to instant claim 4);
B) a tackifier having ring and ball softening point of greater than 80C ([0036]),
Wherein the specifically exemplified amorphous copolymer is a propylene-butene copolymer Rextac RT 2830 ([0065]).
It is noted that the amorphous propylene-butene copolymer Rextac 2830 is cited in instant specification as being used in instant invention and as having crystallinity of less than 30% ([0037]-[0039] of instant specification).
Therefore, the amorphous propylene-butene copolymer Rextac RT 2830 of Thatcher et al will intrinsically and necessarily have crystallinity of less than 30% as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The compositions of Thatcher et al are having high creep resistance (%creep of as low as 2%, Table 3) and are used for disposable personal care garments (Abstract). 
The specific example 2 (Table 4) discloses a composition comprising 25%wt of L-MODU 400, 40%wt of RExtac 2814 and 30%wt of a tackifier and show initial peel strength of 482 gf/in (Table 4).

2)  Hamann et al discloses a hot melt adhesive comprising (Abstract):
 a) 10-70%wt of a metallocene-catalyzed polypropylene homopolymer having a melting point of less than 100ºC, such as L-MODU grade, specifically L-MODU S-400, S-600 and S-901 having Tm of 76.9-77.6ºC and melt enthalpy (heat of fusion) of 4.9 J/g and 22.6 J/g  ([0016], [0019], also as to instant claims 23, 36, 37);
 b) 10-60%wt of a tackifying resin having a RBSP of 95-140C (as to instant claims 2, 3, 5), specifically aromatic modified dicyclopentadiene or C-5 aliphatic resins or C-5 aromatic resins ([0039]-[0040], as to instant claims 6-7);
 c) 5-50%wt of a plasticizer (as to instant claim 8), specifically mineral oil containing less than 30% of aromatic hydrocarbons ([0042], as to instant claim 9, 10);
 d) 1-40%wt of a semi-crystalline polymer or wax; 
instant claims 14, 15),
f) an amorphous poly-alpha-olefin (APAO) having low level of crystallinity ([0025]-[0027)
wherein the composition has a viscosity equal to or less than 20,000 cP at 163ºC (Abstract, [0032]-[0037]), 
g) up to 25%wt of a filler such as talc ([0056], as to instant claims 16-17),
wherein the polypropylene homopolymer L-MODU grade ([0016]), such as L-MODU S400, L-MODU S600 and L-MODU S901 are further having elongation at break of 600-900% ([0061], also as to instant claims 1, 47-48).
Hamann et al further teaches that the use of L-MODU polymers in hot melt adhesive compositions improves viscosity stability when stored at elevated temperatures for prolonged periods of time ([0016]).

17. Since all of Thatcher et al, Hamann et al and Wang are related to hot melt adhesives based on metallocene polypropylene homopolymers, amorphous polyolefins, tackifiers and waxes, and thereby belong to the same field of endeavor, wherein Hamann et al  discloses the use of L-MODU metallocene polypropylene homopolymers having Tm of 76.9-77.6C, i.e. as required by Wang, but further specifying melt enthalpy (heat of fusion) of 4.9 J/g and 22.6 J/g and elongation at break of 600-900%, in said hot melt compositions to improve viscosity stability when stored at elevated temperatures for prolonged periods of time, and Thatcher et al further discloses the use of low crystalline/amorphous commercial APAO Rextac 2830 for providing compositions having improved creep resistance, therefore, based on the combined teachings of Thatcher et al , Wang and Hamann et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the metallocene-catalyzed polypropylene homopolymers L-MODU grade as the metallocene-catalyzed polypropylene homopolymer component A) in the composition of Wang and the commercial amorphous APAO Rextec 2830 as the amorphous APAO component B) in the composition of Wang, so to further improve viscosity stability, creep resistance and peel strength of the composition of Wang, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18.  Thus, the composition of Wang in view of Thatcher et al  and Hamann et al appears to include the polyolefins having heat of fusion of 22.6 J/g or lower and the amorphous polyolefin as the only polyolefins.

19.  Further, all ranges in the composition of Wang in view of Thatcher et al  and Hamann et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 

20. Since the adhesive composition of Wang in view of Thatcher et al  and Hamann et al is substantially identical to that claimed in instant invention, i.e. having the same components used in the same relative amounts or the relative amounts overlapping with those claimed in instant invention, therefore, the composition of  Wang in view of Thatcher et al  and Hamann et al  would be reasonably expected to have the properties, including a peel strength of at or above 100 grams-force at 1 gram per square meter both initially and after aging for 1 week at an add-on level of two grams per square meter and using as substrates a 5non-breathable film and a nonwoven substrate and a creep retention of at least 80% both initially and after aging for 1, 2, and 4 weeks at an add-on level of 35 mg adhesive/m strand and using as substrates a nonwoven substrate and a breathable polyethylene film, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
 Wang in view of Thatcher et al  and Hamann et al is used for bonding a variety of dissimilar substrates, therefore, depending on the specific application, i.e. bonding specific substrates such as non-breathable film and nonwoven substrate,  and the specifically desired properties of the adhesive, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the specific relative amounts of the components in the composition of Wang in view of Thatcher et al  and Hamann et al, so to produce the final composition having a desired combination of properties, including adhesive strength/ peel strength and durability, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

22.  Claims 1-17, 19-20, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669),  Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756) in further view of Davis et al (US 2014/0371703).

23. The discussion with respect to Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669),  Hamann et al (US 2014/0350155) set forth in paragraphs 6-21 above is incorporated here by reference.

Wang does not recite the composition further comprising a third polymer such as styrenic block copolymer.

25. However, Davis et al discloses a hot melt adhesive composition comprising a propylene thermoplastic elastomer including propylene homopolymer L-MODU S400 (Tables 2-3), a tackifying agent and a plasticizer (Abstract), further comprising styrene block copolymers including SEBS, SEPS ([0013]), wherein the composition is used for bonding nonwoven web ([0015]) and is having more than 200 gram force in peel force with change in peel force after aging for two weeks of less than 10% ([0022], [0015], [0055]).

26. Since  Wang  in view of Thatcher et al, Hamann et al and Davis et al  are related to hot melt adhesive compositions comprising propylene-based polymers L-MODU grade, tackifying agents plasticizers, used for bonding nonwoven fabrics and thereby belong to the same field of endeavor, wherein Davis et al teaches the composition further comprising styrenic block copolymers, wherein the composition of Davis et al having improved peel force, both initial and after aging, therefore, based on the combined teachings of Wang in view of Thatcher et al, Hamann et al and Davis et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially and at least in minor amount, or obvious to try to include the styrenic block copolymer in the composition of Wang in view of Thatcher et al, Hamann et al as well, so to further improve peel force of the composition and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27.  Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669),  Hamann et al (US 2014/0350155), as evidenced by Medsker et al (US 6,169,145) and Datta et al (US 6,207,756), in further view of  Davis et al (US 2014/0371703) and Okazaki (US 2008/0081858).

28.  The discussion with respect to Wang (US 8,476,359) in view of Thatcher et al (US 2014/0147669), Hamann et al (US 2014/0350155) set forth in paragraphs 6-21 above is incorporated here by reference.

29.  Though Wang does not explicitly recite the composition having peel strength of 100 grams-force at 1 g/m2 both initially and after aging, and creep retention of at least 80% both initially and after aging,
1) Davis et al discloses a hot melt adhesive composition comprising a propylene thermoplastic elastomer including propylene homopolymers L-MODU grade (Tables 2-3), a tackifying agent and a plasticizer (Abstract), further comprising styrene block copolymers including SEBS, SEPS ([0013]), wherein the composition is used for bonding nonwoven web such as disposable diapers and feminine napkins ([0015]) and is having more than 200 gram force in peel force with change in peel force after aging for two weeks of less than 10% ([0022], [0015], [0055]).
2) Okazaki discloses hot melt adhesive compositions used for disposable diapers and feminine napkins having no only high bond strength, but high level of creep retention as well (Abstract), wherein the cited creep retention is over 80% (Table 1 of Okazaki).
Davis et al and Okazaki, therefore, given the composition of Wang in view of Thatcher et al and Hamann et al is used for bonding nonwovens like disposable diapers, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Okazaki, Davis et al and Wang in view of Thatcher et al  and Hamann et al, and to further include the styrene block copolymers including SEBS, SEPS into the composition of Wang in view of Thatcher et al and Hamann et al and to make variations and optimize by routine experimentation the specific relative amounts of all the components in the composition of Wang in view of Thatcher et al  and Hamann et al, so to produce the final composition having the highest possible values of peel strength and creep retention, as well, so to ensure the produced composition is suitable for bonding disposable diapers and feminine napkins as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31.  Claims 1-17, 19-20, 23-25, 36-44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 8,476,359) in view of Gray et al (US 2016/0102230), as evidenced by Hamann et al (US 2014/0350155), Medsker et al (US 6,169,145) and Datta et al (US 6,207,756).

32. Wang discloses a polyolefin-based hot melt adhesive composition comprising:
A) 5-50%wt, or 10-30%wt (col. 7, lines 5-6, as to instant claims 36-37)  of a semi-crystalline polyalpha- olefin having melting point greater than 60ºC, most preferably metallocene catalyzed polypropylene homopolymer (col. 7, lines 27-30; col. 5, lines 5-17; col. 7, lines 22-30, col. 8, lines 28-48, also as to instant claims 23);
instant claims 38, 39)  of an amorphous polyolefin APAO, which maybe propylene-butene-1 copolymer (col. 5, lines 20-30, col. 9, lines 13-15, also as to instant claims 24-25, 41-42);
C) 5-65%wt, preferably 30-50%wt (col. 10, lines 15-16, also as to instant claims 2, 3) of a tackifier having Ring and Ball softening point of 10-160ºC, specifically aliphatic or cycloaliphatic olefins, polyterpenes, hydrogenated DCPD or aromatic-modified DCPD (col. 9, lines 33-67; col. 10, lines 15-33, as to instant claims 5-7);
D) 0-3%wt of a stabilizer, specifically hindered phenol (col. 11, lines 40-64, as to instant claims 14-15);
E) 0-10%wt of a plasticizer, specifically mineral oil having less than 30% of aromatic hydrocarbons (col. 10, lines 34-48, as to instant claims 8-10);
F) 0-50%wt of a wax, specifically a low molecular weight polyethylene having Mn of 500-6000 (col. 11, lines 4-30, as to instant claims 11-13);
G) a filler, specifically talc, calcium carbonate, clay silica, or mica (col. 5, lines 5-42; col. 12, lines 24-35, as to instant claims 16, 17),
Wherein the composition has a viscosity of 2,000-50,000 cP (col. 4, lines 53-55). Specifically exemplified compositions are having viscosity of 12,550-16,100cP at 350F (177ºC) (Table 1).

33.  Thus, the semi-crystalline poly-alpha-olefin polymer, preferably polypropylene homopolymer,  component A) is having melting point of greater than 60ºC (col. 5, lines 4-7), e.g.  61ºC, i.e. less than melting point of 130ºC, as required by instant claims 1 and 44. 
Wang does not explicitly recite said semi-crystalline poly-alpha-olefin component A) having heat of fusion of 22.6 J/g or less, 
i) as evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5%wt to 50%wt crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al);
ii) as evidenced by Datta et al,  the semicrystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).

35.  Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semicrystalline polyolefins, including polypropylenes, having melting point of above 60ºC are also having heat of fusion of as low as 10 J/g or 20 J/g, i.e. lower than 22.6 J/g.

36.  Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

37.  Thus, the composition of Wang appears to include the semicrystalline polyolefin having melting point of above 60ºC and heat of fusion of as low as 10 J/g, and the amorphous polyolefin as the only polyolefins.

38. The present claims 1 and 44 employ “consisting essentially of” claim language. “Consisting essentially of” claim language limits a claim to the recited ingredients and any ingredients which do not materially affect the novel and/or basic characteristics of the invention. See MPEP 2111.03. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 USC 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

39.  Though the viscosity of the composition of Wang is given at 177ºC, and not at 180ºC as claimed in instant invention, since viscosity of the polymer composition decreases with increase of temperature, and the viscosity of the composition of Wang is less than 20,000 mPas at 177ºC, therefore, at a temperature higher than 177ºC, such as 180ºC, the viscosity will be less than 20,000 mPas as well, and lower than 80,000 cP as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

40. As to instant claims 4, 40, 42, 43, the specifically exemplified compositions of Table 3 comprise 45%wt of a tackifier, 10%wt of plasticizer, 29.5%wt of APAO and 15%wt of a blend of ethylene-propylene rubber and the polyolefin (corresponding to the component A), the composition is having viscosity of 10,220 cP at 350F (Example 7). Therefore, the weight ratio of the total polymer to tackifier is  44.5 : 45=0.98 : 1, and the weight ratio of the semicrystalline propylene polymer to the APAO is 15 : 29.5, or about 1:2.

41. Though Wang does not explicitly recite the component A) metallocene catalyzed polypropylene homopolymer having melting point of higher than 60ºC further having elongation at break of at least 100%, or at least 200%, and heat of fusion of about 22.6 J/g or less, as required by instant claims 1 and 44, the component B) having crystallinity of less than 30%, and the composition further comprising styrene block copolymers,
Gray et al discloses a hot melt adhesive made from a blend comprising:
A) 2-60%wt, preferably 22-28%wt (as to instant claims 36, 37) of a low melting point polypropylene homopolymer such commercial products L-MODU S400, S600 or S901 grades having melting point of 76.9-77.6ºC and melt enthalpy (heat of fusion) of  4.9 J/g or 22.6 J/g ([0014], [0024], [0042], as to instant claim 23);
B) 1-30%wt, preferably 10-15%wt (as to instant claims 38-39) of amorphous polyolefin APAO ([0025]), specifically polybutene-co-propylene copolymer, having crystallinity of less than 30% ([0015], [0017], [0046], as to instant claims 41, 24, 25);

D) 1-60%wt of a plasticizer such as mineral oil or petroleum oil ([0027], [0052], as to instant claims 8-9);
E) 0-5%wt of a stabilizer or antioxidant such as hindered phenol ([0028], [0051], [0054]-[0064], as to instant claims 14-15),
F) 1-15%wt of styrene-isoprene or styrene butadiene block copolymers such as styrene-ethylene/propylene-styrene block copolymer SEPS ([0030], as to instant claim 19-20);
G) 0.1-5%wt of waxes such as polyethylene wax or paraffin wax ([0031], as to instant claims 11-12),
Wherein the composition is having viscosity of less than 10,000 mPas at 163ºC ([0029], [0019]).
The composition may further comprise fillers such as talc, calcium carbonate, clay ([0067], as to instant claims 16-17).

42.  As evidenced by Hamann et al, the polypropylene homopolymer L-MODU S400, L-MODU S600 and L-MODU S901 are having elongation at break of 600-900% ([0061], Table One of Hamann et al, as to instant claims 1, 47-48).

Gray et al), i.e. the weight ratio of L-MODU to Vestoplast 508  is  1:1.
 
44. As to instant claims 40-43, the composition of Example 4 of Table 2 comprises 20%wt of Vestoplast 508, 20%wt of L-MODU and 15%wt of Pro-fax RP591V propylene copolymer, i.e. 55%wt of total polymer; and further 35%wt of Escorez 5400 hydrogenated cycloaliphatic oil (Table 2 of Gray et al); therefore, the weight ratio of the total polymer to tackifying resin will be 55/35, or 1.57/1.

45. The composition of Gray et al are having excellent initial and pre-set flow allowing them to evenly coat substrates ([0008], [0012]), form strong initial and aged bonds (Tables 1, 3, [0094]),  and are used for making diapers, sanitary napkins, bandages ([0034]).

46. Since both Gray et al and Wang are related to hot melt adhesives based on metallocene polypropylene homopolymers, amorphous polyolefins, tackifiers and waxes, and thereby belong to the same field of endeavor, wherein  Gray et al discloses the use of L-MODU metallocene polypropylene homopolymers having Tm of 76.9-77.6C, as required by Wang, and further melt enthalpy (heat of fusion) of 4.9 J/g and 22.6 J/g and elongation at break of 600-900% in said hot melt compositions to improve viscosity stability when stored at elevated temperatures for prolonged periods of time, discloses the use of low crystalline/amorphous APAO having crystallinity lower than  for providing compositions having improved adhesive properties, therefore, based on the combined teachings of Gray et al  and Wang, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the metallocene-catalyzed polypropylene homopolymers L-MODU grade as the metallocene-catalyzed polypropylene homopolymer component A) in the composition of Wang and the amorphous APAO having crystallinity of less than 30% as the amorphous APAO component B) in the composition of Wang, and further include at least partially styrene block copolymers in the composition of Wang , so to further improve viscosity stability and adhesive properties of the composition of Wang, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

47.  Since the adhesive composition of Wang in view of Gray et al is substantially identical to that claimed in instant invention, i.e. having the same components used in the same relative amounts or the relative amounts overlapping with those claimed in instant invention, therefore, the composition of  Wang in view of Gray et al  would be reasonably expected to have the properties, including a peel strength of at or above 100 grams-force at 1 gram per square meter both initially and after aging for 1 week at an add-on level of two grams per square meter and using as substrates a 5non-breathable film and a nonwoven substrate and a creep retention of at least 80% both initially and after aging for 1, 2, and 4 weeks at an add-on level of 35 mg adhesive/m strand and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

48.  Further, since the composition of Wang in view of Gray et al is used for bonding a variety of dissimilar substrates, therefore, depending on the specific application, i.e. bonding specific substrates such as non-breathable film and nonwoven substrate,  and specifically desired properties of the adhesive, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize the specific relative amounts of the components in the composition of Wang in view of Gray et al, so to produce the final composition having a desired combination of properties, including adhesive strength/ peel strength and durability, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
49.  Applicant's arguments filed on December 2, 2021 have been fully considered. It is noted that in light of Applicant’s amendment all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth below.

50. In addition, it is noted that:
i) as evidenced by Medsker et al, the semi-crystalline polyolefins are known to be about 5% to 50% crystalline as determined by heat of fusion measurements (col. 2, lines 12-18 of Medsker et al);
ii) as evidenced by Datta et al,  the semicrystalline polymers, including polypropylene, are having melting point of above 60ºC and heat of fusion of at least 10J/g, such as 20J/g (col. 4, lines 1-20 of Datta et al).

51.  Thus, based on the evidence provided by Medsker et al, the semi-crystalline polyolefins include those having crystallinity of as low as 5%, i.e. appear to include low crystalline polymers as well. As evidenced by Datta et al, the semicrystalline polyolefins, including polypropylenes, having melting point of above 60ºC are also having heat of fusion of as low as 10 J/g or 20 J/g, i.e. lower than 22.6 J/g.
Therefore, based on the evidence provided by Medsker et al and Datta et al, the semi-crystalline polypropylene component A) of Wang, having melting point of more than 60ºC, similarly to that disclosed by Datta et al, would be reasonably expected to have low crystallinity, such as heat of fusion of as low as 10 J/g as well. Where the claimed In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Thus, the composition of Wang in view of Thatcher et al  and Hamann et al appears to include the polyolefins having heat of fusion of 22.6 J/g and the amorphous polyolefin as the only polyolefins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764